= 2esro% ‘ 5 ; boa wee bw he ete me RO le Rade 6 eet teh ae tds cdo se Abs Oe cD
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 1 of 81 PagelD #: 5893

¢

FORTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
‘'st day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Fred Doe, a male child, less than sixteen years
old, to wit: 1) the defendant permitted the victim to see a
computer disc depicting naked people; 2) the victim observed
the defendant place his hand down the pants of several boys;
3) the victim observed the defendant hit several boys and 4)
the victim observed the defendant's penis being touched by several
boys.

FORTY-—FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
Ist day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Fred Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant hit several boys.

FORTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
a computer disc entitled "Dirty Movie" depicting a naked woman
touching her vagina.

FORTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
ist day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the defendant hit the victim.

APP. 0027
Case 2:06-cv-03136-JS Document 41-7" Filed’ 61/28/21 Page > oF 81 Pagelb # 5804

e

FORTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

-

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in'the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant's exposed
penis.

FORTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant touch his
penis to a boy's back.

FORTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
ist day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim was told by the defendant to pull
his pants down.

FIFTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
Ist day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the defendant sernitted the victim to see
magazines depicting pictures of naked people.

APP. 0028
a eee pe ek et es ee ne 8 et eet

” “Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 3 of 81 PagelD #: 5895

¢

FIFTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendants, ARNOLD FRIEDMAN and JESSE FRIEDMAN,
of the crime of ENDANGERING THE WELFARE OF A CHILD, committed

as follows:

cr

The defendants, ARNOLD FRIEDMAN and JESSE FRIEDMAN,
individually and aiding and abetting and being aided and abetted
by each other, from on or about the lst day of September, 1986,
to on or about the 3lst day of December, 1986, in the County

of Nassau, State of New York, knowingly acted in a manner likely
to be injurious to the physical, mental and moral welfare of
Edward Doe, a male child, less than sixteen years old, to wit:
the victim observed the defendant ARNOLD FRIEDMAN order a boy
into a corner of a room where the defendant, ARNOLD FRIEDMAN,
told him to remove his pants and rub his exposed penis up against
the wall while the defendant, JESSE FRIEDMAN, touched his exposed
penis to the boy's buttocks.

FIFTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: 1) the defendant permitted the victim to
see a computer disc entitled "Dirty Movie" depicting a naked
woman touching her vagina; 2) the defendant hit the victim; 3)
the victim observed the defendant's exposed penis; 4) the victim
observed the defendant touch his penis to a boy's back; 5) the
victim was told by the defendant to pull his pants down; 6) the
defendant permitted the victim to see magazines containing pictures
of naked people and 7) the victim observed the defendant order
a boy into a corner of a room where the defendant told him to
remove his pants and rub his exposed penis up against the wall
while JESSE FRIEDMAN touched his exposed penis to the boy's buttocks.

FIFTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
3lst day of December, 1986 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant touch his
exposed penis to a boy's buttocks.

APP. 0029
— tee a stg tren hs oe

Case 2°066V.0313625S° Docurnent 41-7 “Filed 01/28/31 Page 4 of 81 Pagelb # 58906

 

FIFTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

. The defendant, JESSE FRIEDMAN, from on or about the

lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and

moral welfare of Edward Doe, a male child, less than sixteen

years old, to wit: the defendant hit the victim.

FIFTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant's exposed
penis.

FIFTY~SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant touch his
penis to a boy's back.

FIFTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 31st day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant hit several
boys.

APP. oo3o
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 5 of 81 PagelD #: 5897

FIFTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
“lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: 1) the defendant hit the victim; 2) the victim
observed the defendant's exposed penis; 3) the victim observed
the defendant touch his penis to a boy's back; 4) the victim
observed the defendant hit several boys; 5) the victim observed
the defendant touch his exposed penis to a boy's buttocks after ARNOLD
FRIEDMAN had ordered the boy into a corner of a room and told
him to remove his pants and rub his exposed penis up against
the wall.

FIFTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
3lst day of December, 1986 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Edward Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant touch his
penis to a boy's back.

SIXTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
ist day of January, 1986 to on or about the 3lst day of March,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Dennis Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
computer discs depicting naked people.

SIXTY-FIRST COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:
The defendant, ARNOLD FRIEDMAN, from on or about the

ist day of April, 1986 to on or about the 30th day of June, 1986,
in the County of Nassau, State of New York, knowingly acted ina

APP. oeosl
Casé 2:06-cv-03136-JS Document 41-7" Filed 01/28/21 Page 6 of 81 PagelD #: 5898 —

manner likely to be injurious to the physical, mental and moral
welfare of Dennis Doe, a male child, less than sixteen years
old, to wit: the defendant permitted the victim to see computer
discs depicting naked people.

SIXTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1986 to on or about the 3lst day of March,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Dennis Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant's exposed
penis.

SIXTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
ist day of January, 1986 to on or about the 3lst day of March,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Dennis Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant touch a
boy's penis.

SIXTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendants, ARNOLD FRIEDMAN and JESSE FRIEDMAN,
of the crime of ENDANGERING THE WELFARE OF A CHILD, committed

as follows:

The defendants, ARNOLD FRIEDMAN and JESSE FRIEDMAN,
individually and aiding and abetting and being aided and abetted
by each other, from on or about the lst day of January, 1986
to on or about the 3lst day of March, 1986 in the County of Nassau,
State of New York, knowingly acted in a manner likely to be injurious
to the physical, mental and moral welfare of Dennis Doe, a male
child, less than sixteen years old, to wit: the victim observed
the defendant, ARNOLD FRIEDMAN, contact a boy's anus with the
defendant's penis while the defendant, JESSE FRIEDMAN, held the
boy. .

SIXTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. CO32
Bi a tet tet eet i de fet ea uc ot

Case 2:06- -cv-03136- Js Document 41- 7 Filed 01/28/21 Page 7 of 81 PagelD #: 5899

a

. The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1986 to on or about the 3lst day of March,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Dennis Doe, a male child, less than sixteen
years old, to wit: 1) the defendant permitted the victim to

see computer discs depicting naked people; 2) the victim observed
the defendant's exposed penis; 3) the victim observed the defendant
touch a boy's penis; 4) the victim observed the defendant contact
a boy's anus with the defendant's penis while JESSE FRIEDMAN

held the boy.

SIXTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendants; ARNOLD FRIEDMAN and JESSE FRIEDMAN,
of the crime of ENDANGERING THE WELFARE OF A CHILD, committed

as follows:

The defendants, ARNOLD FRIEDMAN and JESSE FRIEDMAN,
individually and aiding and abetting and being aided and abetted
by each other, from on or about the lst day of September, 1987
to on or about the 25th day of November, 1987, in the County
of Nassau, State of New York, knowingly acted in a manner likely
to be injurious to the physical, mental and moral welfare of
Richard Doe, a male child, less than sixteen years old, to wit:
the victim observed the defendant, ARNOLD FRIEDMAN, place his
mouth on the defendant, JESSE FRIEDMAN'S, penis with his permission.

SIXTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Stephen Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant hit several
boys.

SIXTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
a computer disc entitled "Strip Poker" depicting a naked female.

APP. Ooo3s3
te A tet tin Bete ST NE, Relea?

Case 2:06-cv-03136-JS Document 41-7. Filed 01/28/21 “Page 8 of 81 PagelD #: 5900

e

SIXTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
4986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
a computer disc entitled “Stroker" depicting a hand masturbating
a penis.

SEVENTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst, day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
a computer disc entitled "Dirty Movie" depicting a naked woman
touching her vagina.

SEVENTY-FIRST COUNT

 

AND THE. GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: the defendant permitted the victim to see
magazines containing pictures of naked people.

SEVENTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: the victim observed the defendant stroking
his exposed penis.

APP. O034
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 9 of 81 PagelD #: 5901

e
CP a © © -

SEVENTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
fFENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
ist day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Michael Doe, a male child, less than sixteen
years old, to wit: 1) the defendant permitted the victim to
see a computer disc entitled "Strip Poker" depicting a naked ©
female; 2) the defendant permitted the victim to see a computer
disc entitled "Stroker" depicting a hand masturbating a penis;
3) the defendant permitted the victim so see a computer disc
entitled "Dirty Movie" depicting a naked woman touching her vagina;
4) the defendant permitted the victim to see magazines containing
pictures of naked people and 5) the victim observed the defendant
stroking his exposed penis.

SEVENTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD; committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986 to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the defendant permitted the victim to see a computer
disc entitled "Dirty Movie" depicting a naked woman touching
her vagina.

SEVENTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendants ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986 to on or about the 3lst day of December,
1986, in the ‘County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the defendant permitted the victim to see a computer
disc entitled "Load Me" depicting a man and a woman engaged in
sexual intercourse.

APP. oo3ss
Case 2:06-cv-03136-JS Document 41-7 | Filed 01/28/21 Page 10 of 81 PagelD #: 5902

e a «
*

« a “

©

SEVENTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
dst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the defendant permitted the victim to see magazines
containing pictures of naked people.

SEVENTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the defendant permitted the victim to see magazines
containing pictures of naked people.

SEVENTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's exposed penis.

SEVENTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's exposed penis.

APP. Coss
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 11 of 81 PagelD #: 5903

< %

EIGHTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
‘lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's penis being
touched by several boys.

EIGHTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's penis being
touched by several boys.

EIGHTY--SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: 1) the defendant permitted the victim to see a
computer disc entitled "Dirty Movie" depicting a naked woman
touching her vagina; 2) the defendant permitted the victim to
see a computer disc entitled “Load Me“ depicting a man and a
woman engaged in sexual intercourse; 3) the defendant permitted
the victim to see magazines containing pictures of naked people;
4) the victim observed the defendant's exposed penis and 5) the
victim observed the defendant's penis being touched by several
boys.

EIGHTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ARNOLD FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ARNOLD FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and

APP. 0037
RR el ee me A nd tk BES Okt er

Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 12 of 81 PagelD #: 5904

‘Moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: 1) the defendant permitted the victim to see magazines
containing pictures of naked people; 2) the victim observed the
Gefendant's exposed penis and 3) the victim observed the defendant's
penis being touched by several boys.

EIGHTY—FOURTH COUNT

 

“AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the defendant did hit the victim.

EIGHTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old; to wit: the victim observed the defendant hit several boys.

EIGHTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's exposed penis.

EIGHTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's penis being
touched by several boys.

APF. oo3ss
— . : Bec A et ee Ak dete) ee oe ete ge tet ge a2 arte one me eee
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 13 of 81 PagelD #: 5905
? ¢ t a 8

EIGHTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

« The defendant, JESSE FRIEDMAN, from on or about the

Ist day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's exposed penis.

EIGHTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: the victim observed the defendant's penis being
touched by several boys.

NINTITEH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of September, 1986 to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and
moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: 1) the defendant did hit the victim; 2) the victim
observed the defendant hit several boys; 3) the victim ovserved
the defendant's exposed penis and 4) the victim observed the
defendant's penis being touched by several boys.

NINETY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the
lst day of January, 1987 to on or about the 3lst day of March,
1987, in the County of Nassau, State of New York, knowingly acted
in a manner likely to be injurious to the physical, mental and

APP. oo39
A Senate

¢ é

en a ee ee ee ee ee re ee RM aha ean A nD te sntt we B rf nyore Ind A ee el

Case 2:06-cv-03436-3S— Bocuntentti= ited: oOt728/21-~Paye 14 of Sr PagelD #5900

4 3

moral welfare of Keith Doe, a male child, less than sixteen years
old, to wit: 1) the victim observed the defendant's exposed
penis and 2) the victim observed the defendant's penis being
touched by several boys.
,

All of the acts and transactions alleged in each of
the several counts in this indictment are connected together
and form part of a common scheme and plan.

Dated: February 1, 1988 ae

ee <—SKo
DENIS DILLON

District Attorney

APP. 0040
- te a tk br i RR A Ol 4 ttt

~~ Ease 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 15 of 81’ PagelD # 59077 "8

“ww ¢£ ve
wo oY ¢ YL e

“~ %

PLEASE TAKE NOTICE that in accordance with the provisions of Section 240.30 of
the Criminal Procedure Law, I hereby demand that within twenty days of the date of service of
this Demand, you disclose and make available to the District Attorney of Nassau County for in-
spection, photocopying , or testing, any written report or document or portion thereof, concern-

¢ ing a physical or mental examination, or scientific test, experiment, or comparisons, made by or
at the request or direction of the defendant.

PLEASE TAKE FURTHER NOTICE that in accordance with the provisions of Section
250.20 of the Criminal Procedure Law I hereby demand from you and each of you that if you in-
tend upon the trial of this indictment to offer, for any purpose whatever, testimony which may
tend to establish your presence elsewhere than at the scene of the crime or crimes with which you
are charged, at the time of their commission, you must, within eight days from the date of service
of this Demand, serve upon the District Attorney of Nassau County, and file with this court, a
copy thereof, a ‘‘notice of alibi’? which shall set forth in detail the place or places where you
claim to have been together with the names, post office addresses, residences and places of em-
ployment and the addresses thereof of the witnesses upon whom you intend to rely to establish
your presence elsewhere than at the scene of the crime or crimes at the time of their commission.

If at the trial of this action the defendant calls such an alibi witness without having served
a notice of alibi pursuant to the demand, or, if having served such a notice he calls a witness not
specified therein, a motion will be made pursuant to the provisions of Section 250.20 of the
Criminal Procedure Law to exclude any testimony of such witness relating to the alibi defense.

PLEASE TAKE FURTHER NOTICE that pursuant to Section 710.30 of the Criminal
Procedure Law, the People intend to offer at the trial of this indictment evidence of oral and/or
written statement(s) made toa public servant pertaining to the charge set forth in this indictment.

PLEASE TAKE FURTHER NOTICE that pursuant to Section 710.30 of the Criminal
Procedure Law, during the trial of this matter, the People expect to introduce testimony identify-
ing the defendant as a person who committed the offenses charged as set forth in this indictment,
which testimony will be given by a witness (witnesses) who has (have) previously identified the

defendant.

DENIS DILLON

District Attorney

Nassau County, New York
DA-S6. 8/70

DA-1187. 9/71 Rev. 1/80

APP. oodl
oss 4 mses

Be ee nee te be oe

2 aa mete nr me

ee Comet &

 

ake

 

GSBAND.06-cv-O3P2BYOQ Document 41-7 Filed 01/28/21

 

 

COUNTY COURT : COUNTY OF NASSAU

 

THE PEOPLE OF THE STATE OF NEW YORK

— against—

ARNOLD FRIEDMAN and JESSE FRIEDMAN,

Defendant s.

 

 

DENIS DILLON
District Attorney

 

 

INDICTMENT FOR

SODOMY IN THE FIRST DEGREE (3 Counts as to A.

Friedman), (4 Counts as to J. Friedman), (2 Counts

as to both defts.); SEXUAL ABUSE IN THE FIRST DEGREE

(15 Counts as to A. Friedman), (7 Counts as to J.
Friedman), (3 Counts as to both defts.); AN ATTEMPT

TO COMMIT THE CKIME OF SEXUAL ABUSE IN THE FIRST DEGREE

(2 Counts as to A. Friedman), (1 Count as to J. Friedman),
and ENDANGERING THE WELFARE OF A CHILD (35 Counts as to A.
Friedman), (16 Counts as to J. Friedman) and (3 Counts

as to both de*ecr.

 

 

A TRUE BILL °

 

 

Waa { boy [Leeman

VU

Page 16 of 81 PagelD #: 5908

0042

APP.
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 17 of 81 PagelD #: 5909
 gase oF 06- -cv-03136-JS Document 41-7 Fifed 01/28/21 Page 18 of 81 PagelD #: 5910-
4 x , :

COUNTY COURT <= COUNTY OF NASSAU

 

THE PEOPLE OF THE STATE OF NEW YORK : AyD

r oy
-. against -

JESSE FRIEDMAN and ROSS GOLDSTEIN 6978 183
(as a juvenile offender under Counts:

2, 4, 6, 8, 42, 109, 110, lll, 112,
113, 114, 121, 122, 123 and 124),

Defendants

 

’

THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment, accuses.
tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN, of the crime of.
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and being aided and abetted by
each other, from on or about the lst day of Marcn, 1986, to on cr
about the lst day of-July, 1986, in tne County of Nassau, State of
New York, engaged in deviate sexual intercourse with William Doe, a
person less than eleven years old, to wit: tne defendant FREICMAN
Gicd contact the victim's anus witn tne defendant FRIEDMAN's penis
while the defendant GOLDSTEIN was nolcing tne victim.

SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuses tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN, 6
juvenile offender, of the crime of SODOMY ay THE FIRST DEGREE,
committed as follows:

The defendants, JESSE FRIEDMAN: and ROSS GOLDSTEIN, a
juvenile offender, individually and aiding and abetting and being
aided and abetted by each other, from'on or about the lst day of
March, 1986, to on or about the lst day of July, 1986, in tne County
of Nassau, State of New York, engaged’ in deviate sexual intercourse
with William Doe by forcible compulsion.

THIRD COUNT. -
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuses the defendants, JESSE FRIEDMAN and -ROSS GOLDSTEIN,
of the crime‘of SODOMY IN THE FIRST DEGREE, committed as follows:

APP. 0043
~ *° Gase 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 19 of 81 PagelD’#: 5911

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and being aided and abetted by
each other, from on or about the lst day of March, 1986, to on or
about the lst day of July, 1986, in tne County of Nassau, State of
New York, engaged in deviate sexual intercourse with William Doe, a
person less than eleven years old, to wit: the defendant GOLDSTEIN
did contact tne victim's anus with the defendant GOLDSTEIN's penis
while the defendant FRIEDMAN was holding the victim.

FOURTH COUNT

AND THE GRAND .QURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN, a
juvenile offender, of the crime of SODOMY IN THE FIRST DEGREE,
committed as follows:

Tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN, a
juvenile offender, individually and aiding and abetting and being
aided and abetted by eacn other, from on or about tne lst day of
March, 1986, to on or about tne lst day of July, 1986, in tne County
of Nassau, State of New York, engaged in -deviate sexual intercourse
with William Doe by forciple compulsion.

FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, vy this indictment,
further accuses tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of tne crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The derencgants, JESSE FRIEDMAN end ROSS SOLOSTEIN,
individually and aiding and, abetting and being aided and abetted by
e€ach cther, from on or about- the lst day of September, 1986 to on or
about the 3lst day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with William Dae,
@ person less than eleven years old, to wit: the defendant FFIEDMAN
Gid contact tne victim's anus with tne defendant FRIEDMAN's penis
while tne defendant GOLDSTEIN was holding the victim.

SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the. defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding. and abetting and being aided and abetted Dy
each other, from on or about the lst day of September, 1986 to on or
about the 31st day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with William Doe
by forcidle compulsion.

APF. 0044
Case 2:06-cv-03136-JS Document.41-7 Filed 01/28/21 Page 20 of 81 PagelD #: 5912 °

SEVENTH COUNT

AND THE GRAND JURY. OF “THE COUNTY OF NASSAU, by this indictment,,.
further accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,

of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

. Tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and being aided and abetted by
each other, from on or about the lst day of September, 1986 to on or
about the 3lst day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with William Doe,
a person less than eleven years old, to wit: the defendant GOLDSTEIN
Gid contact the victim's ‘anus with the defendant GOLDSTEIN's penis
while tne defendant FRIEDMAN held the victim.

EIGHTH COUNT

AND THE GRAND JURY OF. THE COUNTY OF NASSAU, Dy this indictment,
furtner accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of tne crime of SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and peing aided and abetted by
‘each otner, from on or about tne lst day of September, 1986 to on or
about tne 3ist day of December, i986, in the County of Nassau, State
of New York, engaged-in Geviate sexual intercourse with william Doe
by forcible compulsion.

NINTH COUNT

AND THE SRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses tne cefendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individualiy and aiding and sbetting and being aided and abetted by
€ach other, from on or ebdout the lst day of September, 1986 to on or
about the 3lst day of December, 1986, in the County of Nassau, State
of New York, engeged in deviate sexual intercourse with Dennis Doe,
a person less tnan eleven years told, to wit: the defendant FRIEDMA!)
did contect the victim's anus with the defendant FRIEDMAN's penis
while tne defendant GOLDSTEIN neid tne victim.

TENTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

APP. oo¢s
* Gase 2:06-cv-03136-JS Document 41-7 Filéd 01/28/21 Page 21 of 81 PagelD #: 5913

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and being aided and abetted by

each other, from on or about the lst day of September, 1986 to on or.

about the 3lst day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with Dennis Doe
By, forcible compulsion.

ELEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

-Tne defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting. and. being aided and abetted by
each other, from on or about the lst day of September, 1986 to on or
about tne 3lst day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with Dennis Doe, .
a person less than eleven years told, to wit: tne defendant FRIEDMAN
Gid contact the victim's anus witn the defendant FRIEDMAN's penis
wnile the defendant. GOLDSTEIN held the ee

TWELFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendants,. JESSE FRIEDMAN and ROSS GOLDSTEIN,
of tne crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and apetting and being aided and abetted by
each otner, from on or about the lst day of September, 1986 to on or
about tne 3lst day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse witn Dennis Doe
by forcible compulsion,

THIRTEENTH COUNT ~

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime cf SODOMY IN THE FIRST. DEGREE, committed as follows:

The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
individually and aiding and abetting and being aided and abetted by
each other, from on or about the lst day of September, 1986 to on or
about the 3lst day of December, 1986, in tne County of Nassau, State
of New York, engaged in deviate sexual intercourse with Dennis Doe,
a person less than eleven years old, to wit: the defendant GOLDSTEIN
did contact tne victim's anus with the defendant GOLDSTEIN'S penis
wnile the defendant FRIEDMAN held the victim.

°
e

APP. 0046
Case 2:06-cv-03136-JS. Document 41-7 Filed 01/28/21 Page 22 of 81 PagelD #: 5944 ~

FOURTEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, .
further accuses the defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

© . The defendants, JESSE FRIEDMAN and ROSS GOLDSTEIN, ~ -
individually and aiding and abetting and being aided and abetted by
each other, from on or about the lst day of September, 1986 to on or
about the 31st day of December, 1986, in the County of Nassau, State
of New York, engaged in deviate sexual intercourse with Dennis Doe
_by forcidle compulsion.

FIFTEENTH COUNT.

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted by Jonn Roe, from on or about
the lst day of September, 1986 to on or adout the 31st day of -
December, 1986, in the County of Nassau, State of New York, engaged
in deviate sexual intercourse witn Dennis Doe, a person less than
eleven years old, to wit: the defendant did place his mouth on the
victim's penis while Jonn Roe held tne victim.

ns

SIXTEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
furtner accuse the cefendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, individually, and aiding and
abetting and being aided and abetted by Jonn Roe, from on or about
the lst day of September, 1986 to on or about the 3lat day of
December, 1986 in tne County of Nassau, State of New York, engaged

“in deviate sexual intercourse witn Dennis Doe by forcible compulsion.

SEVENTEENTH- COUNT

 

_AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:.

The defendant, JESSE FRIEDMAN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe, from on or about
the lst day of September, 1986 to on or about the 31st day of
‘December, 1986, in tne County of Nassau, State of New York, engaged

_in deviate sexual intercourse with Dennis Doe, a person less than
eleven years old, to wit: the defendant did place his mouth on the
victim's penis while Wayne Roe held the victim..

——

APP. 0047
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 23 of 81 PagelD #: 5915

EIGHTEENTH COUNT

AND THE GRAND JURY OF. THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe, from on or about
the lst day of September, 1986 to on or about the 3lst day of
December, 1986, in the County of Nassau, State of New York, engaged
in deviate sexual intercourse with Dennis Doe, by forcible
compulsion.

NINETEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment, .
further accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY

- IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe, from on or about
tne 15tn day of December, 1986 to on or about the 27tn day of March,
1987, in tne County of Nassau, State of New York, engaged in deviate
sexual intercourse with Dennis Doe, a person less than eleven years
Old, to wit: the defendant did contact the victim's anus aft the
defendant's penis while Wayne Roe held tne victim.

TWENTIETH COUNT

AND THE GRAND JURY. OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed es follows: c

The defendant, JESSE FRIEDMAN, individually, and aiding and
abetting and being aided and abettea by Wayne Roe, from on or about
the 15th day of December, 1986 to on or about. the 27th day of March,

1987, in tne County of Nassau, State of New York, engeged in deviate |

sexuel intercourse witn Dennis Doe, py forcible compulsion.

TWENTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
‘IN THE FIRST DEGREE, committed as follows:

_ Tne defendant, JESSE FRIEDMAN, individually and aiding and
abetting and teing aided and abetted by Arnold Friedman, from on or

APP. oo4s
Case 2:06-cv-03136-JS Document 41-7 -Filed 01/28/21 Page 24 of 81 PagelD-#: 5916 ~

about the-15tn day of December, 1986 to on or about the 27th day of

“March, 1987, in tne County of Nassau, State of New York, engaged in

deviate sexual intercourse witn Dennis Doe, a person less than
eleven years old, to-wit: the defendant did contact the victim's
anus with the defendant's penis while aoc.g Friedman held tne
victim,

c

 

TWENTY-SECOND COUNT -

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: :

Tne defendant, JESSE FRIEDMAN, individually. and aiding and
abetting and being aided and abetted py Arnold Friedman, from on or
about the 15th day of December, 1986 to on or about the 27th day of
March, 1987, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Dennis Doe, by forcible compulsion.

TWENTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows

The defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted Dy. Arnold Friedman, from on or
about tne 15th day of December, 1986 to on or about the 27th day of
March, 1987, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Dennis Doe, a person less than
eleven years old, to wit: the defendant did contact the victim's
anus with the defendant! Ss penis while Arnold Friedman neld the
victim. =:

TWENTY-FOURTHK COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU;~by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed eas follows: ,

. Tne defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted py Arnold Friedman, from on or
about the 15tn day of December, 1986 to on or about the 27th day of
Maren, 1987, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse with Dennis Doe, by forcible compulsion.

APP. 0049
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 25 of 81 PagelD #: 5917 .

TWENTY FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, |
further accuse the defendant, ROSS GOLDSTEIN, of the crime of ‘SODOMY
IN THE FIRST DEGREE, committed as follows:

Cz 2
The defendant, ROSS GOLDSTEIN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe from on or about

the lst day of September, 1986, to on or about the 31st. day of
- December, 1986, in the County of Nassau State of New York, engaged
in deviate sexual intercourse with Dennis Doe, a person less than
‘eleven years old, to wit:. the defendant did contact the victim's
anus with the defendant's penis while Wayne Roe held the victim,

TWENTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST’DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe from on or about
the lst day of September, 1986, to on or about the Zlst cay of
December, 1986, in the County of Nassau, State of New York, engaged
in deviate sexual intercourse with Dennis Doe, by forcible
compulsion.

TWENTY-SEVENTH COUNT

 

AND THE GRAND QURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

pe Tne Gefrndant, ROSS GOLDSTEIN, indiviguaily and @icing and
abetting and being aided and abetted by Wayne Roe, from on or about
tne 15tn.day of December, 1986, to on or -about the 27th day of
Marcn, 1987, in tne County of Nassau, State of New York, engaged in
deviete sexual intercourse witn Dennis Doe,:a person less than
eleven. years Glc, to wit: tne victim did place nis mouth on the
cefencent's penis wnile Wayne Roe neld-tne victim.

TWENTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis.indictment,
further accuse zhe defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe, from on or about
the 15th. day of December, 1986, to on or about the 27th day of

APP. ooso0
Case 2:06-cv-03136-JS Document.41-7 Filed 01/28/21 Page 26 of 81 PagelD #: 9918 -

“March, 1987, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse with Dennis Doe, by forcible compulsion.

TWENTY=NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse. the defendant, ROSS GOLDSTEIN,. of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: cL

- Tne defendant, ROSS GOLDSTEIN, individually, .and aiding: and
abetting and being aided and abetted by Wayne Roe, from on or about
_the-15tn day of December, 1986, to on-or about the 27tn day of
‘March, 1987, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Dennis Doe, a person less than
eleven years old, to wit: the defendant did contact the victim's
anus witn tne defendant's penis while Wayne Roe held the victim.

THIRTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, individually, and aiding and
abetting and being aided and abetted by Wayne Roe, from on or about
the 15th day of December, 1986, to on or about tne 27th day of
Marcn, 1987, in tne County of Nassau, State of New York, engaged in.
deviate sexual intercourse witn Dennis Doe, by forcinle compulsion.

THIRTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Turther accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows: ‘

Tne cefendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted by Arnold Friedman, from on or
about the lst day of January, 1987, to on br about the lst day of
April, 1987, in the County of Nassau, State of New York, -engaged in

' Geviate sexueli intercosrseé with Patrick Doe by forcible compulsion.

‘ THIRTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

‘ The defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted by Arnold Friedman, from on or
‘about the ist day of January, 1987, to on or-about the ist -day of

’

APP. oos1
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 27 of 81 PagelD #: 5919

April, 1987, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse with Patrick Doe by forcible compulsion.

THIRTY-THIRD COUNT

 

| AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of .
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted by Arnold Friedman, from on or
about the lst day of January, 1987, -to on or about the lst day of
April, 1987, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse with Patrick Doe, a person less than
eleven years old, to wit: the defendant did place his mouth on the
victim's penis while Arnold Friedman did contact tne victim's anus
with Arnold Friedman's penis.

THIRTY=-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Turtner eccuses tne defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, individually and aiding and
abetting and being aided and abetted py Arnold Friedman, from on or
about tne lst day of January, 1987, to on or about tne lst day of
April, 1987, in the County of Nassau, State of New York, engaged in
cdeviete sexual intercourse with Patrick Doe, a person less than
eleven years old, to wit: the Gefendant did place nis mouth on the
victim's penis while Arnold Friedman did contact the victim's anus
with &rnold Friedman's penis.

TiiRTY-7F iF TH

AND THE GRAND JURY OF THE CGUNTY OF NASSAU;-by this indictment,
further accuses tne defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with William Doe, a person less than eleven years old,
to wit: the defendant did place nis mouth on the victim's penis.

THIRTY-SIXTH
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,

further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed -as follows:

APP. ©0552
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 28 of 81 PagelD #: 5920 *

The defendant, JESSE FRIEDMAN, from on or about the lst day

of Maren, 1986, to on or about the lst day of July, 1986, inthe
County of Nassau, State of.New York, engaged. in deviate sexual .
intercourse witn William Doe by forcible. So cate

f dee ; THIRTY- SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed - as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day

of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual

intercourse witn William Doe, a person less: than eleven years old,

to wit: the defendant did contact the victim's anus witn the
defendant's pent es

THIRTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the ist day

of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual

intercourse with William Doe, a person less than eleven years old,

to wit: tne defendant did place nis mouth on the victim's penis,

THIRTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF I'ASSAU, Dy this indictment,
further accuses the defendant, ROSS “OLDSTEIN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from ‘on or about the Ist day

of Marcn, 1986, to on or about the lst day of July, 1986, in the
County .f Nasseu, State of New York, engaged in deviate sexual

intercourse with William Doe, a person less than eleven years old,

to wit: tne defendant did place his mouth on the victim's penis.
FORTIETH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

furtner accuses the defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

APP. OO53
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 29 of 81 PagelD #: 5921

.. The defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
' sexual intercourse with William Doe, a person less than eleven years
Old, to wit: tne defendant did place his mouth on the victim's penis.

 

FORTY=FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of Marcn, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, compelled another to engage in
deviate sexual intercourse witn James Doe by forcible compulsion.

FORTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses the defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

“The defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of March, 1986, to on or about the lst day .of
July, 1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse with James Doe by forcible compulsion.

FORTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, JESSE FRIEDMFN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as fo:lows:

. The defendant, JESSE FRIEDMAN, from ‘on or about tne lst’ day
of January, 1987, to on or about the lst day.of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Lawrence Doe by forcible compulsion.

FORTY-FOURTH COUNT

 

ND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, ©
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as fellows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse ‘with Lawrence Doe, a person less than eleven years old,
to wit: the defendant did contact the victim's anus with the
defendant's penis,

APP. oos54
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 30 of 81 PagelD #: 5922 .

FORTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as. follows:

‘ Tne defendant; JESSE FRIEDMAN, from on or about tne lst day
of January, 1987, to on or about the lst day of April, 1987, in’ the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Lawrence Doe, a person less than eleven years old,
to wit: tne defendant did contact tne victim's anus with the
defendant's penis.

FORTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of tne crime of
_ SODOMY IN THE FIRST. DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about tne 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
séxual intercGurse witn Dennis Doe, a person less than eleven years
Old, to wit: the defendant gid place nis mouth on tne victim's penis.

FORTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS COLGSTEIN, from on or about the 15tn
day of December, 1986, to oon or about the 27tn day of Marcn, 1987,
“in tne County -of Nassau, ate of New York, engaged “nn deviate
sexual intercourse with eae Doe, a person less than eleven years
old, to wit: tne defendant did place nis mouth on tne victim's penis.

.

FORTY-EIGHTH COUNT -

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by.tnis indictment,
further accuses tne defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the 15th
day of December, 1986, to on or about the 27th day af March, 1987,
in tne County of Nassau, State of New York, engaged in deviate
sexual intercourse with Dennis Doe by forcible compulsion,

-“¢

APP. OO55
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 31 of 81 PagelD #: 5923

FORTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day

of March, 1986 to on or about tne lst day of July, 1986. in the
County of Nassau, State of New York, engaged in deviate sexual

intercourse with Daniel Doe, a person less than eleven years old,

wit: the defendant did contact the victim's anus with the
defendant's penis, ,

FIFTIETH COUNT .
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuses the defendant, JESSE.FRIEDMAN, of tne crime:-of
SODOMY IN THE FIRST DEGREE, committed as follows:

to

Tne defendant, JESSE FRIEDMAN, from on or about the lst day

of March, 1986 to on or about tne lst day of July, 1966, in the
County of Nassau, State of New York, engaged in Geviate sexual

intercourse witn Daniel Doe, a person less than eleven years old,

wit: tne defendant did contact tne victim's anus with the
Gefendant's penis. “

FIFTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses tne defendant, JESSE FRIEDMAN, of tne crime of
SonaMyY IN THE FIRST DEGREE, committed as follows:

to

Tne defendant, JESSE FRIEDMAN, from on. or adout tne lst day

of March, 1986 to on or about tne ist day of July, 1986, in “ne
County of Nassau, State of New York, engaged in deviate sexual

intercourse with Daniel Doe, a person less than eleven years old,

wit: the defendant did contact the victim's anus witn tne
Gefendant's penis. ,

FIFTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

to

Tne defendant, JESSE FRIEDMAN, from on or about the lst day

of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual

intercourse with Daniel Doe, a person less than eleven years old, to

wit: the defendant did contact the victim's anus with the
defendant's penis. :

APP. OO56
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 32 of 81 PagelD #: 5924

FIFTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the- defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows: .

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about tne lst day of July, 1986, in the:
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old,. to
wit: tne victim did contact the defendant's anus witn the victim's”
penis.

FIFTY-FOURTH COUNT

_ AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses tne defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of Marcn, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in Geviate sexual
intercourse witn Daniel Doe, a person less than eleven years old, to
wit: tne victim did contact the defendant's anus with the victim's
penis.

FIFTH-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engagéd in ceviate sexual
intercourse with Daniel Doe, a person less.than eleven years old, to
wit: the victim did contact the defendant's anus with the victim's
penis.

FIFTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe by forcible compulsion.

APP. 0057
: Case 2:06-cv-03136-JS Document 41:7 Filed 01/28/21 Page 33 of 81 PagelD #: 5925

FIFTY-SEVENTH COUNT

 

AND THE GRAND JURY OF .THE COUNTY OF NASSAU, by this indictment,
further accuses tne defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN’ THE FIRST DEGREE, committed as follows:

The defendant, -JESSE FRIEDMAN, from.on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, -engaged in deviate sexual
intercourse with Daniel Doe by forcible compulsion.

FIFTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN .THE FIRST DEGREE, committed as follows:

Tne ‘defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe by forcible compulsion.

FIFTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe py forciole compulsion.

SIXTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses tne defendant, JESSE FRIEOMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe, a person less than eleven years old, to
wit: tne defendant did place nis mouth on the victim's penis.

SIXTY FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

APP. cooss
‘Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 34 of 81 PagelD #:5926 °

The defendant, JESSE FRIEDMAN, from on or about the lst day
_of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State. of New York, engaged in deviate -.sexual
-intercourse with Daniel Doe, a person less than eleven years old, to
wit: tne defendant did-place his mouth on the victim's penis.

“SIXTY=SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows: ,

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the defendant did place nis mouth on the victim's penis.

SIXTY=THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN,-from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the -
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the cefendant did place nis mouth on the victim's penis,

SIXTY-FOURTH COUNT

 

AND. THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, frem on or about the lst day
of March, 1986 to on or about the lst day of -July, 1986, in the
County of Nasséu, State of New York,. engaged in deviate sexual
intercourse witn Daniel Doe by forcible compulsion.

SIXTY-FIFTH COUNT

 

AND THE GRAND JURY OF: THE COUNTY OF NASSAU, by this indictment,
furtner accuses tne defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of.JjJuly, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe by forcible compulsion.

APP. oos9
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page.35 of 81 PagelD #: 5927

SIXTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by. this indictment,
. further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the ist day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe by forcible compulsion.

SIXTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the Ist day
of Marcn, 1986 to on or about tne lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe by forcible compulsion.

SIXTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County cf Nassau, State of New York, engaged in deviate sexual

-intercourse witn Daniel Doe, a person less than eleven years old, tg
wit: tne victim did’ place mis moutn-on tne defencant's penis.

SIXTY-NINTH COUNT™:

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses tne defendant, JESSE FRIEDMAN, of the crime of
SODC4Y IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or abdout tne lst day of July, 1986, in the
Courty of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the victim did place nis mouth on the defendant's penis.

SEVENTIETH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODIMY IN THE FIRST DEGREE, committed as follows:

APP. oo6o
, Gasé 2:06-cv-03136-JS. Document 41-7 Filed 01/28/21 Page 36 of 81 PagelD #: 5928

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to.on or. about tne lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to.
wit: the victim did place his moutn on the defendant’ s penis.

SEVENTY-FIRST COUNT

AND THE GRAND JURY OF THE. COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:.

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the victim did place nis mouth on the defendant's penis.

SEVENTH-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Turthner accuses the Gefendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 31st day’ of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
old, to wit: tne defendant did contact tne victim's anus with the
defendant's penis.

SEVENTY-=THIRD COUNT

 

AND TRE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tre defendant, JESSE FRIEDMAN, from on.or about the lst day
of September, 1986, to on or about tne 31st day of December, 1986,
in tneé County of Nassau, State of Wew York, engaged in deviate
sexual intercourse witn Daniel Doe, a person less .tnan eleven years
Gid, to wit: tne defendant did contact the victim's anus with tne
defendant's penis.

SEVENTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, ‘by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed -.as follows: .

lhe defendant, JESSE FRIEDMAN, from on or about the ist day
of Septemter, 1986, to on or about the 3lst day of December, 1986,

APP. oo6il
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 37 of 81 PagelD #: 5929

in the County of Nassau, State of New York, engaged in deviate
‘sexual intercourse with Daniel Doe, a person less than eleven years

_ old, to wit: tne defendant did contact the victim's anus withthe
‘defendant! s penis.

¢ . . SEVENTY-FIFTH COUNT

 

AND THE GRAND’ JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the-defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: the defendant did See the victim's anus with the
defendant's: penis.

SEVENTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from_on or about the Ist day
of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe, a person less than eleven years
Old, to wit: the defendant did contact the victim's anus witn the
defendant's penis.

SEVENTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
- SODOMY IN THE -FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from.on or about the ist Gay
of September, 1986, to on or about the 3lst day of December, 1986,
in the County cf liassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
' Old, to wit: tne defendant did contact tne victim's anus with tne
defendant's penis.

SEVENTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the. defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tné defendant, JESSE FRIEDMAN, from on or about the lst day

of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate

APP. 0062
* Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 38 of 81 PagelD #: 5930 .

sexual intercourse with Daniel Doe, a person less than eleven years
old, to wit: tne defendant did contact the victim's anus with the
defendant's penis.

SEVENTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this ‘indictment,
further accuses the defendant, JESSE’ FRIEDMAN, of the crime of
eouony IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day.
of September, 1986, to on or about the 3lst day of. December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: the defendant did contact the victim's anus with the
defendant's penis.

EICHTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
Further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about tne 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate -
sexual intercourse with Daniel Doe, a person less than eleven years.
Gld, to wit: the defendant did contact the victim's anus witn the
Gefendant's penis.

EIGHTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
Turtner accuses tne Gefentant, JESSE FRIEDMAN, .of the crime of
SODOMY IN THE FIRST DEGREZ, committed as follows:

Tne defendant, JESSE-FRIEDMAN, from .on.or about the lst cay
of September, 1986, to on or about the 31st -day of December, 1986,
in tne County of Nassau, State of New York, engaged in deviate
sexuél intercourse with fianiel Doe, a person less than eleven years
old, to wit: tne victim vid contact the defendant's anus with the
victim's penis. -

ELGHTY-SECOND COUNT

 

AND THE GRAND JURY OF .THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the-lst day
of September, 1986; to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: the: victim did contact tne defendant's anus with the
victim's penis.

APP. oOoG3
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 39 of 81 PageJD #: 5931

EIGHTY-THIRD COUNT

 

AND THE GRAND 3URY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:
-

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about: the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: the victim did contact the defendant's anus with the
victim's penis. : |

EIGHTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODCHY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about tne 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Danieél Doe, a person less than eleven years
Old, to wit: tne victim did contact tne defendant's anus with the
victim's penis. :

EIGHTY=FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the ist day

of Septenber, 19686, to on or about the 3Zist Gay of December, 1566,
in the County of Nassau, State cf New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: tne victim cid contact tne defendant's anus with the
victim's penis. .

EIGHTY--SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about ‘the lst day
of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
old, to wit: the victim did contact the defendant's anus with the
victim's penis.

APP. oo64

-
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 40 of 81 PagelD #;.5932

FIGHTY=SEVENTH COUNT

AND THE GRAND .JURY OF THE COUNTY OF NASSAU, by: this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of ©
SODOMY IN THE- FIRST DEGREE, committed as follows:

: Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 31st. day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe by forcible compulsion.

EIGHTY-EIGHTH COUNT

 

-AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of -
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne ‘defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about tne 3Zist day of December, 1986,
in the County of Nassau, Stete of New York, engaged in deviate
sexual intercourse with Daniel Doe py forcible compulsion.

EIGHTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, JESSE FRIEDMAN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

; The defendant, JESSE FRIEDMAN, from on or about the lst day
of Septemper, 1986, to on or about tne 31st day_of December, 1986,
in the County cf Nassau, Stete of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

NINETIETH COUNT

“AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed es follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

NINETY FIRST SOUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN. from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe, a person less than eleven years
old, to wit: tne defendant did place tis moutn on tne victim's penis.

APP. Ooo065
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 41 of 81 PagelD #: 5933

NINETY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 3lst day of December, 1986,
in tne County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less tnan eleven years
old, to wit: the defendant did place nis mouth on the victim's penis.

NINETY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE.FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about tne 3lst day of December, 1986,
in tne County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe, a person less than eleven years
old, to wit: the defendant did place his mouth on the victim's penis.

NINETY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne cefendant, JESSE FRIEDMAN, from on or about the lst Gey
of September, 1986, to on or about the 31st day of December, 1986,
in tne County of Nassau, State of New York, ennaged in deviete
sexual intercourse with Daniel Doe, a person less tnan eleven years
Old, to wit: the defendant did place nis mouth on the victim's penis.

NINETY-FIFTH COUNT °

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows: .

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

NINETY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

APP. OOGE
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 42 of 81 PagelD #: 5934

The defendant, JESSE FRIEDMAN, from on or about the lst day
of. September, 1986, to on or about the 3lst day of December, 1986, -
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe py forcible compulsion.

cf

NINETY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about .tne 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

NINETY-EIGHTH COUNT

 

?

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne Ist day
of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe by forcible compulsion.

NINETY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuses the defendant, JESSE FRIEDMAN, of tne crime of .
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or aDdut the lst day
of September, 1986, to on or about the 3lst..day of December, 198€,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe, a person less than eleven years
Old, to wit: the victim did place his mouth on tne defendant's penis.

ONE HUNDREDTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
_ further accuses the. defendant, JESSE FRIEDMAN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows: :

The defendant, JESSE FRIEDMAN, from on or about the lst day -
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a-person less than eleven years
old, to wits tne victim did place nis mouth on the cefendant's penis.

APP. OoO67
. Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page-43 of 81 PagelD #: 9935

ONE HUNDRED FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY.
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986, :
in the County of Nassau, State of New York, engaged in deviate
‘sexual intercourse witn Daniel Doe, a person less than eleven years
Old, to wit: the victim did place nis mouth on the defendant's
penis.

ONE HUNDRED SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on-or about the lst day
of September, 1986, to on or about tne 3Zist day of December, 1986,
in tne County of Nassau, State of New York, engaged in deviate
sexual intercourse -witn Daniel Doe, a person less than eleven years
Old, to wit: tne victim did place his mouth on the defendant's
penis.

ONE HUNDRED THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
‘further accuse tne defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

: Tne aefendant, ROSS GOLDSTEIN, from on or about the -lst day
of Marcn, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engagéd in deviate sexual

“intercourse with Daniel Doe, a person less.than eleven years old, to
wit: the defendant did contact the victim's anus with the
defendant's penis.

ONE HUNDRED FOURTH COUNT.

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime cf SODOMY
IN THE FIRST DEGREE, committed as follows:

. Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986,-to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the défendant did contact the victim's anus witn the ©

defendant's penis. ‘

APP. oo6s
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 “Page 44 of 81 PagelD #: 5936

ONE ‘HUNDRED FIFTH. COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse tne defendant, ROSS GOLDSTEIN, of the crime of SODOMY =
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne lst day
of Marcn, 1986, to on or about the lst day of July, 1986, inthe
“County of Nassau, State of New York, engaged in deviate sexual
_intercourse witn Daniel Doe, a person less than eleven-years old, to
wit: the defendant did contact tne victim's anus with the
defendant's penis.

ONE HUNDRED SIXTH COUNT

AND THE GRAND JURY OF. THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of the crime of SODOMY.
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of Marcn, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe, a person less than eleven years old, to
wit: tne victim did contact tne defendant's anus with the victim's
penis.

ONE HUNDRED SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

: The defendant, ROSS GOLDSTEIN, from on or about tne ist day
of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, Stete of New York, engaged. in deviete sexual
intercourse with Daniel Doe, a person less, tnan eleven years old, to
wit: - tne victim did contact tne defendant's anus witn the victim's
penis.-

ONE HUNDRED EIGHTH COUNT

‘AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on.or about the lst day
of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the victim did contact the defendant's anus witn the victim's
penis.

APP. QO069
Case 2:06-cv-03136-JS Document 41-7 Fited 01/28/21 Page 45 of 81 PagelD #: 5937 .

ONE HUNDRED ‘NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, ,
further accuse the defendant, ROSS GOLDSTEIN, a-juvenile offender,
of tne crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of Marcn, 1986, to on or about the list day of
July, 1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn-Daniel Doe by forciple compulsion.

ONE HUNDRED TENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The ‘defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of Marcn, 1986, to on or about the lst day of
July, 1986, in the County of Nasseu, State of New York, engaged in
Ceviate sexual intercourse witn Daniel Doe by forcinle compulsion,

ONE HUNDRED ELEVENTH COUNT

 

AND THE GRAND JURY OF-THE COUNTY OF NASSAU, Dy this indictment,
further accuse the defendant, ROSS GOLDSTEIN, a juvenile off-ender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

Tne agefendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of Marcn, 1986, to on or about the lst day of
July, 1986, in tne County of Nesseu, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by forcidle compulsion.

ONE HUNDRED TWELFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, a juvenile offencer,
of the crime of SODOMY IN THE FIRST DEGREE, committed es follows:

Tne defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of March, 1986, to on or about the lst day of
July, 1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by forcipvle compulsion.

ONE HUNDRED THIRTEENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of March, 1986, to on or about the lst day of
July, 1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by forcible compulsion..

APP. oo70
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 46 of 81 PagelD #: 5938

ONE HUNDRED FOURTEENTH COUNT

AND THE GRAND JURY OF -THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, .ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:
ead The defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of March, 1986, to on or about the lst day of
July, 1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel-Doe by forcible compulsion.

ONE HUNDRED FIFTEENTH -COUNT.

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
_furtner accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne ist day
of March, 1986, to on or about the Ist day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to -
wit: tne victim placed his mouth on the defendant's penis. ,

ONE HUNDRED SIXTEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne lst day
of March, 1986, to on or about tne lst day of July, 1986, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less tnan eleven years old, to
wit: the victim placed nis mouth on tne defendant's penis.

ONE HUNDRED SEVENTEENTH. DUN

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN; of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows

Tne defendant, ROSS GOLDSTEIN, from on.or about the lst day
of March, 1986, to on or about the lst-day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with “Daniel Doe, a person less than eleven years old, to
wit: the victim placed nis moutn on the defendant's penis.

aA”

APP. Oo71
~ Case 2:06-cv-03136-JS Document 41-7. Filed 01/28/21 Page 47-of 81 PagelD #: 5939

ONE HUNDRED EIGHTEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further.accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
fN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986, to on or about the lst day of July, 1986, in the -
County of Nassau, State of New York, engaged in deviate sexual -
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the victim placed-his mouth on the defendant's penis.

ONE HUNDRED NINETEENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: :

The defendant, ROSS GOLDSTEIN, from on or about tne lst day
of March, 1986, to on or about the lst day of July, 1986, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe, a person less than eleven years old, to
wit: the victim placed nis mouth on tne defendant's penis.

ONE HUNDRED TWENTIETH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

. . The defendant, ROSS GOLDSTEIN, from on or apout the lst day
of March, 1986, to on or about tne lst day of July, 1986, in tne
County of Nassau, State of New York, engaged in Geviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the victim placed his mouth on the defendant's penis.

ONE HUNDRED TWENTY-FIRST COUNT

-AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about tne lst day of March, 1986, to on or about the lst day of
July, 1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by- forcible complusion.

APP. 0072
+ Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 48 of 81 PagelD #:5940 .

ONE HUNDRED TWENTY-SECOND COUNT

AND THE GRAND JURY -OF. THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, a juvenile offender,
Qf the crime of SODOMY IN THE FIRST DEGREE, committed as Follows:

The defendant, ROSS GOLDSTEIN, a juvenile offender, from on.
or about the lst day of March, 1986, to on or about the lst day of
July, 1986, in’ the County of Nassau, State of New York, engaged in
deviate sexual intercourse with Daniel Doe by forcible complusion.

ONE HUNDRED TWENTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse thé defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

Tne ‘defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about the lst day of March, 1986, to on or about the lst day of
July, 1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by forcible complusion,

ONE HUNDRED TWENTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, a juvenile offender,
of the crime of SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, a juvenile offender, from on
or about tne lst day of March, 1986, to on or about the lst day of
July, i986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe by forciple complusion., -

ONE HUNDRED TWENTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne lst day
of March, 1986, to on or about tne lst day of July, 1986,-in the.
County of Nassau, State of New York, engaged in deviate sexual:
intercourse witn Daniel Doe, a person less than eleven years old, to
wit: the defendant did place his moutn on the victim's penis.

ONE HUNDRED TWENTY-SIXTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,

further. accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ,

APP. 0073
‘Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 49 of 81 PagelD #: 5941

The defendant, ROSS GOLDSTEIN, from.on or about the lst day
_of March, 1986, to on or about the. lst day of July, 1986, in.tne
County of Nassau, State. of New York, engaged in deviate sexual
_intercourse with. Daniel Doe, a person less than-eleven years old, to.
_wWit: the defendant did place his mouth on the victim's penis.

ONE HUNDRED TWENTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN. THE FIRST DEGREE, committed as follows: °

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986, to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Daniel Doe, a person less than eleven years old, to
wit: the defendant di d peace. his mouth on the victim's penis.

ONE HUNDRED TWENTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
Further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: -

. the defendant, ROSS GOLDSTEIN, from.on or about the lst day
of March, 1986, to on or about tne lst day of July, 1986, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Daniel Doe, a person less tnan eleven years old, ta
wit: tne defendant did place nis moutn on the victim's penis.

ONE HUNDRED TWENTY-NINTH COUNT

 

AND THE GRAND JURY GF THE COUNTY OF NASSAU, by this indictment, :
further accuse tne defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, -from on or about the lst
day of September, 1986, to on or about the 3ist day of December,
1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe, a person less than
eleven years old, to wit: the defendant did contact tne victim’
anus with the defendant's penis.

ONE HUNDRED THIRTIETH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

APP. 0074
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 50 of 81 PagelD #: 5942

The defendant, ROSS GOLDSTEIN, from on or about the lst
day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, engaged in |
deviate sexual intercourse with Daniel Doe, a person less than
eleven years old, to wit: the defendant did contact the victim's
anus with ae defendant! S penis.

ONE HUNDRED THIRTY- FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of .tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst
day of September, 1986, to on or about the 31st day of December,
~ 1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse with Daniel Doe, a person less than
eleven years old, to wit: the defendant did contact tne victim's
anus with thé defendant's penis.

ONE HUNDRED THIRTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse tne defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS-GOLDSTEIN, from-on or about the lst
Gay of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe, a person less than
eleven years old, to wit: the defendant did contact the victim's
anus with the cefendant's penis.

ONE HUNDRED THIRTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF. NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed es follows:* -

The defendant, ROSS GOLDSTEIN, from on or about the lst
Gay of Septemper, 1986, to on or about the 3lst day of December,
1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel.Doe, a person less than
eleven years cld, to wit: tne defendant did contact the victim's
anus with the defendant's penis.

ONE HUNDRED THIRTY-FOURTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,

further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

_ cepa err 2

APP. oo75
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 51 of 81 PagelD #: 5943

The defendant, ROSS GOLDSTEIN, from on or about the ist
day of September, 1986, "to on or about tne: 3Zlst day of December,
1986, in the County of Nassau,.State of New York, engaged in
deviate sexual intercourse with Daniel Doe, a person less than ;
eleven years old, to wit: tne defendant did contact the victim's
anus with the defendant's penis.

ONE HUNDRED THIRTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, Committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst
Gay of September, 1986, "to on or about the 3lst day of December,
1986, in the County of. Nassau, State of New York, engaged in
deviate sexual intercourse. witn Daniel Doe, a person less than
eleven years old, to wit: the defendant did contact the victim's.
anus with the defendant's penis.

ONE HUNDRED THIRTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows

The defendant, ROSS GOLDSTEIN, from on or about the lst
day of September, 1986, to on or about the 3Zlist day of December,
1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe, a person less than
eleven years old, to wit: tne defendant. did contect the victim's
anus with the defendant's penis. .

 

ONE HUNDRED THIfF:TY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, RGSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ;

Tne defendant, ROSS GOLDSTEIN, from on or about the lst
day of September, 1986, to on or about the Z3lst Gay of December,
1966, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse with Daniel Doe, a person less than.
eleven years old, to wit: the-v: aoe did contact the defendant's
anus with the victim' Ss penis.

ONE HUNDRED THIRTY-EIGHTY COUNT

 

AND THE GRAND JURY OF THE COUNTY OF: NASSAU, by this indictment,
further accUse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne ist

APP. 0076
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 52 of 84 PagelD #: 5944

day of September, . 1986, to on or about the 31st non ‘of December,
1986, in the County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe, a person less than
eleven years old, to wit: the victim did contact the defendant's
. anus with the victim's. penis. .

c

ONE HUNDRED THIRTY-NINTH COUNT

AND: THE GRAND JURY OF .THE COUNTY OF NASSAU, by this indictment, .
further accuse the ‘defendant, ROSS GOLDSTEIN, of. the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst
day of September, 1986, to on or about the 3lst day of December,
1986, in the County of Nassau, State of New York, engaged in
Geviate sexual intercourse witn Daniel Doe, a person less than

eleven years Gld, to wit: the victim did contact the defendant's
anus. witn tne-victim's penis.

ONE HUNDRED FORTIETH COUNT

“AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tne Ist
Gay of ‘September, 1986, "to On or about the 3lst day of December,
1986, in tne County of Nassau, State of New York, engaged in
deviate sexual intercourse witn Daniel Doe, a person less than
eleven years old,-to wit: tne victim did contact the defendant's
anus with the victim's penis.

ONE HUNDRED FORTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, ROSS GOLDSTEIN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

Ime ceiendaae ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
‘ old, to wit: the victim did contact the defendant's anus with tne
victim' Ss penis. -

ONE HUNDRED FORTY-SECOND COUNT
AND THE GRAND: JURY OF. THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of tne crime of
‘ SODOMY IN TKE FIRST DEGREE, committed as follows: —

Tne defendant, ROSS GOLDSTEIN, from on or about tne ist day
of Séptember, 1986, to-on or about the 31st day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe py forcible compulsion.

APP. oo77
Case 2:06-cv-03136-JS Document 41-7 . Filed 01/28/21 Page 53 of 81 PagelD #: 5945

ONE HUNDRED FORTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses. the defendant, ROSS GOLDSTEIN, of the crime of
‘SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about’ the lst day

of September, 1986, to on or about the 3lst day of December, 1986,
‘in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

ONE HUNDRED FORTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses tne defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day

of September, 1986, to on or about the 3Ist day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexuel intercourse with Daniel Doe by forcible compulsion.

ONE HUNDRED FORTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
_further accuses the defendant, ROSS GOLDSTEIN, of the crime of -
SODOMY IN THE FIRST DEGREE, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tne lst: day

of September, 1986, to on or about the 3lst day of December, 1986,
in the County sf Nessau, State of New York, engaged in deviate —
sexual intercourse with Daniel Doe, a person less than eleven years

old, to wit: tne victim did piace nis mouth on “ne defendant's penis.

ONE HUNDRED FORTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY. OF NASSAU,* by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day

of September, 1966, to on or about tne 3lst day of December, 1966,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe, a person 1=ss than eleven years

Old, to wit: the victim did place his mouth on the defendant's penis.

ONE HUNDRED FORTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuges the defendant, ROSS GOLDSTEIN, of tne crime of
SODOMY IN THE FIRST DEGREE, committed as follcws:

APP. oo78
Case 2:06-cv-03136-JS Document 41-7 Filéd 01/28/21 Page 54 of 81 PagelD #: 5946 =~ ;

The defendant, ROSS GOLDSTEIN, from on or about the list day
- of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years ©
old, to wit: the victim did place his mouth on the defendant's penis.

ONE HUNDRED’ FORTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of the crime of
SODOMY IN THE FIRST DEGREE, committed as follows: 6”

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about the 3lst day of December, 1986,
in the County of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe by forcible compulsion.

ONE HUNDRED FORTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuses the defendant, ROSS GOLDSTEIN, of the crime of
SODGMY IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about the 3lst day of December, 1986,
in_tne County of Nassau, State of New York, engaged in deviate
sexual intercourse witn Daniel Doe by forcible compulsion.

ONE HUNDRED FIFTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuses the defendant, ROSS GOLDSTEIN, of the crimé of
SODOMY IN THE FIRST DEGREE, committed es follows: oo

The defendant, ROSS GOLDSTEIN, from on or adout the Ist day
of September, 1986, to on or about tne 3lst day of December, 1986,
in tne County of Nassau, State of New York,” engaged in deviate.
sexual intercourse witn Daniel Doe by forcible compulsion.»

ONE HUNDRED FIFTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the ist day
of September, 1986, to on or about tne 31st day of December, 1986,
in the County. of Nassau, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
Old, to wit: the defendant did place his mouth on the victim's
penis. * :

APP. oOo79
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 55 of 81 PagelD #: 5947

ONE HUNDRED FIFTY-SECOND COUNT

‘AND- THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE FIRST.DEGREE, committed as follows:

. ‘ Tne defendant, ROSS GOLDSTEIN, from on or about tne lst day
- of Séptember, 1986, to on or about the 3lst day of December, 1986,
in tne County of Nassau, State of New York, engaged in deviate .
sexual intercours with Daniel Doe, a person less than eleven years
Old, to wit: the defendant did place- nis mouth .on the victim's

penis.

ONE HUNDRED FIFTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: - :

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986, to on or about the Bist day of December, 1986,
in the County of Nasseu, State of New York, engaged in deviate
sexual intercourse with Daniel Doe, a person less than eleven years
old, to wit: tne defendant did place nis moutn on tne victim's
penis.

ONE HUNDRED FIFTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by .this indictment,
further eccuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the Ist Gay
‘of January, 1987, to on or abdout tne lst day of April, i967, intne ©
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Patrick Doe, oy forcible compulsion.

ONE HUNDRED FIFTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN. THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from-on or about the ist day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Patrick Doe, a person less than eleven years old,
to.wit: the defendant did place nis mouth on the victim's penis.

ONE HUNDRED FIFTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ; :

APP. ooso
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21. Page 56 of 81 PagelD #: 5948

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the ist day of April-,1987, in tne
County of. Nassau, State of New York, engaged in deviate. sexual
intercourse with Gregory Doe, by forcible compulsion.

c

ONE HUNDRED. PIFiY=- SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of. SODOMY .
IN THE FIRST. DEGREE, committed as follows: .

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe,py forcible compulsion.

; ONE HUNDRED FIFTY-EIGHTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than-eleven years old,
to wit: the defendant did place nis mouth on the victim's penis.

ONE HUNDRED FIFTY-NINTH COUNT

AND THE GRAND JURY GF THE COUNTY OF NASSAU, by this indictment,. . |
furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ~

Tne defendant, JESSE FRIEDMAN, from on or about the Ist day
of January, 1987, to on or about tne 1st Gay of April, 1987, in the
County of Nassau, State of New York, engagsd. in deviate sexual
intercourse with Gregory Doe, a person less than eleven yeers old,toa
wit: the defendant did place his moutn on tne victim's penis.

ONE HUNDRED SIXTIETH COUNT

-AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ,

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of January, 1987, to on or about tne ist day. of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

APP. oosi
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Pagé’57 of 81 PagelD #2 S949

ONE HUNDRED SIXTY-FIRST COUNT

AND THE GRAND JURY OF- THE COUNTY OF NASSAU, by this indictment,
furtner accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Cc

: The defendant, JESSE FRIEDMAN, from on or about. the lst day
of January, 1987, to on or about tne lst day of April, 1987, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED SIXTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ~

Tne defendant, JESSE FRIEDMAN, from on or about the ist day
of January, 1987, to on or.adout the lst day of April, 1987, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn-Gregory Doe, ny forcistle compulsion.

ONE HUNDRED SIXTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows: .

The defendant, JESSE FRIEDMAN, from on or ebdout the lst Gey
.of January, 1987, to on or about tne Ist day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less tnan eleven years old,
to wit: tne victim did place his mouth on the defendant's penis.

ONE HUNDRED SIXTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, By tnis indictment,
.furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendent, JESSE FRIEDMAN, from on or about tne ist Gey
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less than eleven years old,
to wit: tne victim did place his moutn on the defendant's penis.

ONE HUNDRED SIXTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRS* DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about tne lst day of April, 1987, in the

APP. OoOS82
Case _2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 58 of 81 PagelD #: 5950

County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the victim did place nis mouth on the defendant's penis.

ONE HUNDRED SIXTY-SIXTH COUNT
c ’ ;
‘AND. THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,. |
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
“GIN JHE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED SIXTY-SEVENTH COUNT

 

AND THE GRAND. JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed.as follows:

The.defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in. deviate sexual
intercourse witn Gregory Doe, by forcible compulsion.

 

ONE HUNDRED SIXTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the ist day
of January, 1987, to on or about tne lst day of April, 1987, in tne
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED ‘SIXTY-NINTH COUNT

AND THE GRAND JURY GF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or. about tre lst day.
of January, 1987,°to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED SEVENTIETH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: ©

APP. ooss
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 59 of 81 PagelD #: 5951

-The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, i987, to on or about the lst day of April, 1987,.in the
County of Nassau, State of New York, engaged in deviate sexual ~
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact tne victim's anus with aS
defendant's penis,

ONE HUNDRED SEVENTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of .SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, py forcible compulsion.

ONE HUNDRED SEVENTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about tne lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact the victim's anus with the
Gefendant's penis.

ONE HUNDRED SEVENTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU; By this indictment,
Furtner accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from_.on or about the lst day
of January, 1987, to om or about the. lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact tne victim's anus with the
defendant's penis.

ONE HUNDRED SEVENTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, -
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about tne ist day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact the victim's anus with the
defendant's penis.

APP. OOs84
‘Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/24 Page 60 of 81 PagelD#: 3952 , lk a

‘ONE HUNDRED SEVENTY-FIFTH COUNT

AND THE GRAND-JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

f The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact tne victim's anus with the
defendant's penis, ; ,

ONE HUNDRED SEVENTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed es follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of January, 1987, to on or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED SEVENTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY. OF NASSAU, by this indictment,
Turtner accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987, to on or about the Ist day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercoursé witn Gregory Doe, by forcidle compulsion.

ONE HUNDRED SEVENTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, - by this indictment,
further accuse the defendant, JESSE FRIEDMAN; of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows: .

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of January, 1987, to cn or about the lst day of April, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less. tnan eleven years old,
to wit: the victim did contact the defendant's anus with the
victim's penis.

ONE HUNDRED SEVENTY-NINTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

furtner accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

APP. ooss
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 61 of 81 PagéID #: 5953

The- “defendant, - JESSE FRIEDMAN, from on or about the lst day.
of January, 1987, to on or about tne lst day of April, 1987, in the
County of Nassau, ‘State of New York, engaged in deviate sexual
‘intercourse with Gregory Doe, a person less than eleven years old,
to wit: the victim did contact the ‘defendant's anus witn the
victim's penis.

ONE HUNDRED EIGHTIETH COUNT

AND THE.GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows

The defendant, JESSE FRIEDMAN, from on or about the 15tn
day of Marcn, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less than eleven years old,
to wit: tne defendant did contact tne victim's anus with the
defendant's penis.

ONE HUNDRED. EIGHTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows

Tne defendant, JESSE FRIEDMAN, from on or about the 15tn_.
day of March, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse witn Gregory Doe, a person less than eléven years old,
to wit: the defendant did contact the victim's anus with the
Gefendant's penis

ONE HUNDRED EIGHTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY. OF NASSAU, by ‘this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the 15th
Gay of March, 1987, tO on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the defendant did contact the victim's anus witn the
defendant's penis.

ONE HUNDRED EIGHTY=THIRD COUNT
AND THE GRAND JURY OF .THE COUNTY OF NASSAU, by this indictment,
furtner accyse the defendant,. JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the 15th
day of March, 1987, to on or about the lst day of July, 1987, in the

APP. oossé
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 62 of 81 PagelD #: 5954

County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven years old,
to wit: the victim did contact the defendant's anus with the.
victim's penis.

: ONE HUNDRED EIGHTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, |
further accuse the. defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the 15th
‘day of March, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a-person less than eleven years old,
to wit: the victim did contact the defendant's anus with the
victim's penis. ;

ONE. HUNDRED EIGHTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Turther accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne Gcefendant, JESSE FRIEDMAN, fram on or about the 15tn
day of Marcn, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcible compulsion.

ONE HUNDRED -CIGHTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
fFurtner accuse tne defencant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed es follo«s:

Tne cefendent, JESSE FRIEDMAN, from on or about tne i5tn
Gay of Marcn, 1987, to on or about the lst Gay of July, 1987, in tire
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, by forcidle compulsion,

-ONE |:UNDRED EIGHTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by. this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or. about the 15tn
day of March, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual —
intercourse witn Gregery Doe, by forcible compulsion.

2
’

APP. 0087
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 63 of 81 PagelD #: 5955

ONE HUNDRED EIGHTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

r °
; Tne defendant, JESSE FRIEDMAN, from on or about the 15th
day of March, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with. Gregory Doe, a person less than eleven years old,
to wit: the victim did place his mouth on the defendant's penis.

ONE HUNDRED EIGHTY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the 15th
Gay of March, 1987, to on or about the lst day of July, 1987, in the
County of Nassau, State of New York, engaged in deviate sexual
intercourse with Gregory Doe, a person less than eleven: years old,
to wit: the victim did place his mouth on the defendant's penis.

ONE HUNDRED NINETIETH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,.
further accuse the defendant, JESSE FRIEDMAN, of the crime of SODOMY
IN THE FIRST DEGREE, committed as follows:

Tne oefendant, JESSE FRIEDMAN, from on or about tne 15tn
. Gey of Marcn, 1987, to on or about the lst day of July, 1987, in the-
County of Nassau, State of New York, engaged in deviate sexual: _
intercourse with Sregory Doe, @¢ person less than eleven years old,
to wit: the victim did place iis moutn on the defendant's penis.

JNE HUNDRED NINETY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further eccuse the defendant, JESSE FRIEDMAN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMALS.£, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst Gay
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, Knowing the character and
content thereof, ne employed, autnorized, or induced William Doe, a
child less than sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim
engaged in a game entitled "Simon Says" wherein acts of sexual abuse
were committed. a

ONE HUNDRED NINETY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

APP. ooss
Case 2:06-cv-03136-JS Document 41-7 Filéd 01/28/21 Page 64 of 81 PagelD #: 5956" _*

The defendant, JESSE FRIEDMAN, from on or- about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
. County of Nassau, State of New York, knowing the character and
content thereof, he employed, authorized, or induced William Doe, a
child less than sixteen years of age to engage ina sexual
performance, to wit: the defendant did photograph the victim

€ngaged. in a game entitled "Leap Frog" wnerein oo of sexual Bbeee

were committed.
ONE HUNDRED NINETY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU,. by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of. USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, knowing the ¢haracter and
content. thereof, he employed, authorized, or induced’ William Doe, a
child less tnan sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim
engaged in a game entitled "Super Hero" wherein acts of sexual abuse
were committed.

ONE HUNDRED NINETY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of tne crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986, in the
“County of Nassau, State of New York, knowing tne character and
content thereof, he employed, authorized, or induced James Doe, a
child less then sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim while
hé was being s¢€xuaily abused by ROSS GOLDSTEIN.

ONE HUNDRED NINETY-FIFTH COUN

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further eccuse the defendant, JESSE FRIEDMAN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about tne ist day of July, 1986, in the
County of Nassau, State of New York, knowing the character and
content thereof, ne employed, autnorized, or induced James Doe, a
child less than sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim while
he was being sexually abused by ROSS GOLDSTEIN.

APP. oosg

+2
ae
“Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 65 of 81 PagelD #: 5957

“ONE HUNDRED NINETY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, a as follows:

© . The defendant, ROSS GOLDSTEIN, from on or about the lst day
of Marcn,' 1986 to’ on or .about the lst day of July, 1986, in the
County of Nassau, State of New York, knowing the character and
content thereof, ne employed, authorized, or induced James Doe, a
child less than sixteen years of age to engage in a sexual
performance, to wit: the defendant did. photograpn tne victim while
ne was being sexually abused by others.

ONE HUNDRED NINETY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of the crime of USE OF
-A CHILD-IN A-SEXUAL PERFORMANCE, committed as follows:

. The defendant, ROSS GOLDSTEIN, from on or about tne Ist day
of Marcn, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, knowing the character and
content thereof, ne employed, autnorized, or induced James Doe, a
chilc less than sixteen years of age to engage in a sexual .
performance, to wit: the defendant did photograph the victim while
he was being sexually abused by others.

ONE HUNDRED NINETY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Further accuse the defendant, ROSS GOLDSTEIN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as: follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst dey
of March, 1986 to on or about tne ist day of July, 1986, in the
County of Nassau, State of New York, knowing the character ang
content thereof, he employed, authorized, or ‘induced James Doe, a
child less than. sixteen years of age to engage in a sexual
performance, to wit: the defendant dic pho-vograph the victim while
he wes being sexually abused by others.

ONE HUNDRED NINETY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by-this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, knowing the character and
content thereof, ne employed, authorized, or induced James Doe, a
child less than sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim while
he was being sexually abused by others.

APP. oo90
Case 2:06-cv-03136-JS Document 41-7 Filéd 01/28/21 Page 66 of 81 PagelD #: 5958

TWO HUNDRETH COUNT

AND THE GRAND JURY OF. THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne. crime of USE OF
A. CHILD IN A SEXUAL PERFORMANCE, committed as follows:

r Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst. day of July, 1986, in the-
_ County of Nassau, State of New York, Knowing the character and
- content thereof, he employed, authorized, or induced James Doe, a
child less than’ sixteen years of age to engage in a sexual
performance, to wit:. the.defendant did photograph-the victim while
ne was being sexually abused by others,

TWO HUNDRED FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of USE OF
A CHILD IN A-;SEXUAL PERFORMANCE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about.the Ist day
of September, 1986 to on or about the 3lst day of December, 1986, in
the County of Nassau, State of New York, Knowing tne character and
content tnereof, ne employed, autnorized, or induced Dennis Doe, a
child less than sixteen years of age to engage’in a sexual
performance, to wit: the defendant did photograph tne victim while -
he was being sexually abused by others.

TWO HUNDRED SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986 to on or about the 31st Gay cf Cecember, 1986, in
tne County of Nassau, State of New York, knowing the character and
content thereof, he employed, authorized, er. induced Dennis Doe, a
child less tnan sixteen years of age to engage in a sexual
performance, to wit: the defendant did photograph the victim while
he was being sexually abused’ by others.

TWO HUNDRED THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986 to on or about the 31st day of December, 1986, in
the County of Nassau, State of New York, knowing the character and
content thereof, he employed, authorized, or induced Dennis Doe, a
child less than sixteen years of age to engage in‘a sexual
performance, to wit: the defendant did photograph the victim while
he was being sexually abused by otners.

APP. ooo1
-Case 2:06-cv-03136-JS Document AL-7 Filed 01/28/21 Page 67 of 81 PagelD #: 5959

TWO HUNDRED FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of USE OF
A CHILD IN A SEXUAL PERFORMANCE, committed as follows:

‘ The defendant, JESSE FRIEDMAN, from on or about:the lst day
of ceptences) 1986 to on or about the 3lst day of December, 1986, in
the County of Nassau, State of. New York, knowing. tne character and
content thereof, he employed, authorized, or induced Dennis Doe, a
child less than sixteen years of age to engage in a sexual
performance, to wit: tne defendant did photograph the victim while
he was being sexually abused by others.

TWO HUNDRED FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of. SODOMY
IN THE SECOND DEGREE, committed as follows: ©

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of Mercn, 1986 to on or about tne lst day of July, 1986, in the
County of Nassau, State of New York, being eighteen years old or
more, compelled otners to engage in deviate sexual intercourse witn
James Doe, a person less than fourteen years old, to wit: the
Gefencant compelled other children to contact their penis' to the
anus of the victim.

 

TWO HUNDRED SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SODOMY
IN THE SECOND DEGREE, committec as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tie lst day
of Merch, 1986 to on or about the lst day. cf July, i986, in the
County of Nassau, State of New York, Deing eighteen years old or
more, compelled others to engage in deviate sexual intercourse with
James Doe, 2 person less than fourteen years cld, to wit: the
defendant did Ee nis mouth on the victim's penis.

TWO HUNDRED SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE,. committed as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day
of Marcn, 1986 to on or about the lst day of July, 1986, in the
County of Nassau, State of New York, subjected William Doce, a person
less tnan eleven years old to sexual contact, to wit: the defendant
did rub his penis on the victim's back.

APP. ooSs2
Case 2:06-cv-03136-JS Document 41-7 Filéd 01/28/21 Page.68 of 81 PagelD #: 5960 °

THO HUNDRED EIGHTH COUNT

“AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, conmitted - as follows:

© The Gefendant, JESSE FRIEDMAN, from on or about the ist Gay
of January, 1987. to on or about the lst -day:.of April, 1987, in the
County of Nassau, State of New York, subjected Lawrence Doe, a
person less than eleven years old to sexual contact, to wit: the
defendant did touch the victim's penis.

»

TWO HUNDRED NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The -defendant, JESSE FRIEDMAN, from on or about tne ist day.
of January, 1987 to on or about the lst day of April, 1987,-in the
County of Nassau, State of New York, subBjected Lawrence Doe, a
person less than eleven years old to sexual contact, to wit: tne
defendant did touch’ the victim's penis.

TWO HUNDRED TENTH COUNT

 

AND.THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The Gefendent, JESSE FRIEDMAN, from on or about the lst dey
of September, 1986 to on or about the 31st day of December, 1986, in
tne County of Nassau, State of New York, subjected Dennis Doe, @
person less. than eleven years old to sexual contect, to wit: the
- defendant did touch his penis. :

TWO HUNDRED ELEVENTH COUNT

AND THE GRAND QURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEX:JAL
ABUSE. IN THE FIRST DEGREE, committed as follows:

; Tne defendant, JESSE FRIEOMAN,. from on or about the lst day
of September, 1986 to on or about tne 3lst day of December, 1986, in
the County of Nassau, State of New York, subjected Dennis Doe, a ~
person less than eleven years old to sexual contact, to wit: the
defendant did touch his penis.

TWO HUNDRED TWELFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE-FIRST DEGREE, committed as follows:

APP. oo93
Case 2:06-Cv-03136-JS Document 41-7 ° Filed 01/28/21 Page 69 of 81 PagelD #: 5061

The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986 to on or about the 31st. day of December, 1986, in
the County of Nassau, State of New York, subjected Dennis Doe, a
person less than eleven years. old to sexual contact, to wit: the
defendant did touch his pent =- :

r

TWO HUNDRED THIRTEENTH: COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about tne lst day
of September, 1986 to on or about tne 3lst day of December, 1986, in
the County of Nassau, State of New York, subjected Dennis Doe, a
person less than eleven years old to sexual contact, to wit: the
victim touched tne defendant's penis.

TWO HUNDRED FOURTEENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
‘further accuse the defendant, ROSS GOLDSTEIN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the list. .day
of September, 1986 to on or about tne 3lst day of December, 1986, in
tne County of Nassau, State of New York, subjected Dennis Doe, a
person less than eleven years old to sexual contact, to wit: . the
victim touched the defendant's penis.

TWO HUNORED FIFTEENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further eccuse tne defendant, JESSE FRIEDMAN,.of tne crime of SEXUAL
- ABUSE IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne 15th
day of December, 1986 to on or about tne 27th day of March, i987 in
the County of Nassau, State of New York, subjected Dennis Doe, a
person less than-eleven years old to sexual contact, to wit: the
Gefencent did touch his penis to tne victim's penis.

TWO HUNDRED SIXTEENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about tne 15th
day of December, 1986 to on or about the 27th day of March, 1987 in
the County qf Nassau, State of New York, subjected Dennis Doe, a
person less than eleven years old to sexual contact, to wit: the
defendant did touch the victim's penis.

APP. OOo94
"Case 2:06-cv-03136-JS Document 41-7 Fited 01/28/21 Page 70 of 81 PagelD #: 5962 °

TWO HUNDRED SEVENTEENTH COUNT.

AND. THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of “SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows: —

Fs Sls - The defendant, ROSS GOLDSTEIN, from. on or about the 15th
day of December, 1986 to on or about the 27th day of March, 1987 in
the County of Nassau, State of New York, subjected Dennis Doe, a
person less than eleven years old‘to-sexual.contact, to wit: the
defendant did touch the victim's penis.

TWO HUNDRED EIGTHTEENTH COUNT:

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

The. defendant, ROSS GOLDSTEIN, from on or about the 15th
Gay of December, 1986 to on or about the 27th day of March, 1987 in
the County of Nassau, State of New York, subjected Dennis Doe, a
person less tnan eleven years old to sexual contact, to wit: the
defendant did touch the victim's penis.

TWO HUNDRED NINETEENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this. indictment,,.
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE FIRST DEGREE, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987 to on or about the lst day of April, 1987 in the
County of Nassau, State of New York, suodjected Patrick Doe, a person
less than eleven yeers old to sexuel contect, to wit: the defendent
Gid toucn tne victim's penis. ,

TWO HUNGRED TWENTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of SEXUAL
ABUSE IN THE SECOND DEGREE, committed as follows: — ;

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about tne lst day of July, 1986 in the
County of Nassau, State of New York, subjected James Doe, a person
less tnan fourteen years old to sexual contact, to wit: the
defendant touched his penis to the victim's back,

TWO HUNDRED TWENTY-FIRST COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, ROSS GOLDSTEIN, of tne crime of SEXUAL
ABUSE IN THE SECOND DEGREE, committed as follows:

APP. oog95s
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 71 of 81 PagelD #: 5963

The defendant, ROSS GOLDSTEIN, from.on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the ,
_ County of Nassau, State of New York, subdDjected James Doe, a person
less than fourteen years old to sexual contact, to wit:. the ©
-defendant did touch the victim's penis.

. : TWO HUNDRED TWENTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed children engaged in sexual acts at tne direction of
the defendant during a game entitled "Leap Frog". ,

TWO HUNDRED TWENTY-THIRD COUNT-

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of: March, 1986 to on or about-the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likeiy to be injurious to the pnysical, mental and moral welfare of
William Doe, a male child, less tnan sixteen years old, to wit: tne
victim observed children engaged in sexual acts at the direction of
the defendant during a game entitled “Leap Frog".

TWO HUNDRED TWENTY-FOURTH COUNT

 

AND THE GRAND JURY GF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed es follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the pnysical, mental and moral welfare of
William Doe, a-male child, léss than sixteen years old, to wit: the
victim observed children engaged in sexual acts at the direction of
the defendant during a game entitled “Leap Frog".

TWO HUNDRED TWENTY-FIFTH COUNT

 

AND THE GRAND 3URY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. OOo96
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 72 of 81 PagelD #: 4964

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less-tnan sixteen years old, to wit: the
yictim observed children engaged in sexual acts at the direction of
the defendant- during a game SUSY) “Simon Says".

TWO HUNDRED TWENTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed’ as follows:

The defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe,’a male child, less than sixteen years old, to wit: the
victim observed children engaged in sexual acts at the direction of
the defendant during a game entitled "Simon Says". -

TWO HUNDRED TWENTY-SEVENTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE .WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1966 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less tnan sixteen years old, to wit: the
victim observed children engaged in sexual acts at the direction of
tne defendant during a game entitled "Simon Says".

 

TWO HUNDRED TWENTY-EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed es follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1966 to on or about the lst day of July,.1986 in the
County of Nassau, Staté of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed children engaged in sexual acts at the "girection of
the defendant during a game entitled "Simon Says",

: TWO HUNDRED TWENTY-NINTH COUNT

 

- AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of.
-ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. oo9o7
_Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 73-.of 81 PagelD #: 5965

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York; Knowingly acted in a manner
likely to be injurious to tne physical, mental and moral weifare of
William Doe, a male child, less tnan. sixteen years old, to wit: the
yictim observed children engaged in sexual acts at the direction of.%2
the defendant during a game entitled "Simon Says".

TWO HUNDRED THIRTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
“County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of |
William Doe, a male child, less tnan sixteen years old, to wit: the
victim observed children engaged in sexual acts at the direction of
the defendant during a game entitled "Super Hero". i

TWO HUNDRED THIRTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 12986 to on or about the ist day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of

“Wiliiam Doe, a male child, less tnan sixteen years old, to wit: the
victim observed children engaged in sexual acts at tne Gcirection of
tne defendant during a game entitled "Super Hero".

TWO HUNDRED THIRTY-SECOND COUNT

 

AND ‘THE.GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant's exposed penis.

TWO HUNDRED THIRTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. oo9os
-- Case 2:06-cv-03136-JS Document 41-7 Filed 01/26/21 Page 74 of 81 PagelD #: 5966

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State. of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant masturbating into a cup. 7

Two HUNDRED THIRTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by. this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in.the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less. than sixteen years old, to wit: the
victim observed the defendant toucn tne penis of ROSS GOLDSTEIN.

TWO HUNDRED THIRTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed tne defendant touch the penis of ROSS GOLDSTEIN.

TWO HUNDRED THIRTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,

furtner accuse the defendant, JESSE FRI EDMAN, of tne crime’ of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or ebout the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental.and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed tne defendant touch tne penis of ROSS GOLDSTEIN. -

TWO HUNDRED THIRTY-SEVENTH COUNT |
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING: THE WELFARE OF A CHILD, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the ist day
of March, 1986 to on or about the lst day of July, 1986 in_the

APP. Ooo99
“Case 2:06-cv-03136-JS Document 41-7. Fited 01/28/21° Page 75 of 81 PagelD #: 5967

County of: Nassau, State of New York, knowingly acted in a manner
likely to be injurious to’ the physical, mental and moral welfare of-
William Doe, a male child, less than sixteen years old, to wit: the
victim opserved tne defendant toucn the penis of ROSS GOLDSTEIN.

TWO HUNDRED THIRTY-EIGHTH COUNT ©

c its . . . ‘
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this ‘indictment,.
further accuse the defendant, JESSE FRIEDMAN, of the crime of
-ENDANGERING THE WELFARE OF A CHILD, committed as follows:

_ The defendant,. JESSE FRIEDMAN, from on or about the lst day
of Marcn, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, Knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed tne defendant touch tne penis of ROSS GOLDSTEIN.

TWO HUNDRED THIRTY=-NINTH COUNT |

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of Maren, 1986 to on or about tne lst day of July, 1986 in the
County. of Nassau, State of New York, knowingly acted in a manner

‘likely to be injurious to tne physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed children engaged in-sexual acts at the direction of
the defendant during & game entitled "Hora Bora Alice".

TWO HUNDRED FORTIETH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follors:

Tne defendant, ROSS GOLDSTEIN, from .on or about the lst day
of March, 1986 to on or about the Ist day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner .
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less tnan sixteen years old, to wit: the
victim observed tne defendant participating in a game entitled "Leap
Frog", wherein sexual acts were committed.

TWO HUNDRED FORTY-FIRST COUNT

 

_ AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING.THE WELFARE OF A CHILD, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the ist day
of March, 1986 to on or about the lst day of July, 1986 in the

APP. Oo100
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 76 of 81 PagelD #: 5968

. County of Nassau, State of New York, knowingly acted in a manner

~ likely to be injuridus to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the

_ vietim observed the. defendant participating in a game entitled "Leap
Frog", wherein sexual acts were committed.

c

TWO. HUNDRED FORTY-SECOND COUNT

AND THE GRAND BURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne. crime of
ENDANGERING THE WELFARE .OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tne 1st day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, Knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less tnan sixteen years old, to wit: the
victim observed the defendant participating in a. game entitled “Leap
Frog", wherein sexual acts were committed.

TWO HUNDRED FORTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows

The defendant, ROSS.GOLDSTEIN, from.on or about the ist day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years Gld, to-wit: tne
victim observed the defendant participating in a game entitled
"Simon Says", wherein sexual acts were committed.

TWO HUNDRED FORTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of Marcn, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the pnysical, mental and moral welfare of
William Doe, a male child, less tnan sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
"Simon Says", wherein sexual acts were committed.

TWO HUNDRED FORTY-FIFTH COUNT.
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0101
‘Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 77 of 81 PagelD #: 5969

' The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the .
County of Nassau, State of New York, Knowingly acted in a manner
likely to be injurious- to the physical, mental and moral welfare of

“William Doe, a male cnild, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
¥Simon Says", wherein sexual acts were committed.

TWO HUNDRED FORTY - SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
. ENDANGERING THE WELFARE OF A CHILD, committed as follows;

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe; a male child, less tnan sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
"Simon Says", wnerein sexual acts were committed.

TWO HUNDRED FORTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of Mercn, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, Stete of New York, knowingly acted in a manner
likely to be injurious to tne physical, mental and moral welfare of
William Doe, a male child, ress than sixteen years old, to wit: tne
victim observed the defendant perticipating in a ogame entitled

“Simon Says", wherein sexual acts were .committed.

TWO HUNDRED FORTY- EIGHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANSERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the Ist day
of Marcn, 1986 to on or about tne lst dzy of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner -
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less: than sixteen years Old, to wit: the
victim observed the defendant participating in a game entitled
"Super Hero", wherein sexual acts were committed.

TWO HUNDRED FORTY-NINTH- COUNT

°

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0102
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 78 of 81 PagelD #: 5970

- The efendanen -ROSS GOLDSTEIN, from on or about the ist day
of March, 1986 to on or about the Ist day of July, 1986 inthe
County of Nassau, State of New York, knowingly acted in a manner.
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled

Super Hero", wherein sexual acts were committed.

TWO HUNDRED. FIFTIETH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime -of
ENDANGERING THE WELFARE OF A’CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst. day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, ‘State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe,-a male child, less than sixteen years old, to-wit: the
victim observed the defendant masturbating into a cup.

TWO HUNDRED FIFTY-FIRST COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about ‘the lst day
of Marcn, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant touch the penis of JESSE FRIEDMAN.

TWO HUNDRED FIFTY-SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows

: Tneé defendant, ROSS GOLDSTEIN, from on or about the ist day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
William Doe,-a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a’ game entitled ao
Bora Alice", wherein sexual acts were committed.

TWO HUNDRED FIFTY-THIRD COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0103
.Case 2:06-Cv-03136-JS Document 41-7 ‘Filed 01/28/21 ‘Page 79 of 81 PagelD #: 5971

The defendant, ROSS. GOLDSTEIN, from on or about the lst day
of March, 1986 to on-or about the lst day of July, 1986 in the .
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental. and. moral welfare of
William Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant masturbating inte gum and then distri=g.
buting it to children to chew.

TWO HUNDRED FIFTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU; by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986 to on or about the 3lst day of December, 1986 in
the County of Nassau, State of New York, knowingly acted in a manner
likely. to be injurious to the physical, mental and moral. welfare of -
William Doe,-a male child, less than sixteen years old, to wit: the
victim observed the defendant licking out M & M's from a child's
underpants,

TWO HUNDRED FIFTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
-of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant contact a child's anus with the
defendant's penis.

 

TWO HUNDRED FIFTY-SIXTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less tnan sixteen years old, to wit: the
victim observed the defendant hold a child while that cnild placed
nis mouth on the penis of ROSS GOLDSTEIN.

° TWO HUNDRED FIFTY=SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0104
Case 2:06-cv-03136-JS Document 41-7 Filed 01/28/21 Page 80 of 81 PagelD #: 5972 ° zo

= The defendant, JESSE FRIEDMAN, from on or about the lst day |
of March, 1986 to on or about the lst day of July, 1986 in-the
County of Nassau, State of New York, knowingly acted in a manner ..
likely to be injurious to the physical, mental and moral welfare of.
James Doe, -a male child, less than sixteen years old, to wit: the
victim observed the defendant contact the anus of a child with the
defendant's penis.

TWO HUNDRED FIFTY=EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF. NASSAU, by this indictment,
Further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a-male child, less than sixteen years old, to wit: the
victim observed the defendant touch tne penis of ROSS GOLDSTEIN.

TWO HUNDRED FIFTY=NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows: -

‘The defendant, JESSE FRIEDMAN, from on or about the lst day
of Marcn, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male cnild, less tnan sixteen years old, to wit: the
victim observed the defendant toucn the penis of ROSS GOLDSTEIN.

TWO | UNDRED SIXTIETH. COUNT’

AND THE GRAND JURY OF THE COUNTY GF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A’CHILD, committed as follows

Tne defendant, CESSE FRIEDMAN, from on or about tne lst day
of March, 1986 to on or ebout the lst day of July, 1986 in the
County of Nesséu, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and.moral welfare of
James Doe, a male child, less tnan sixteen years old, to wit: the-
victim observed the defendant touch the penis of ROSS GOLDSTEIN.

TWO HUNDRED SIXTY-FIRST COUNT
AND THE GRAND JURY OF THE COUNTY. OF NASSAU, by this indictment,

furtner accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING ‘THE WELFARE OF A CHILD, committed as follows:

APP. O105
Case 2:06-cv-03136-JS Document 41-7 Filéd’01/28/21 Page 81 of 81 PagelD #:-5973

The defendant, JESSE FRIEDMAN, from on or about the lst day

of March, 1986 to on or about the Ist day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner

likely to be injurious to the physical, mental and moral welfare of

James Doe, a male child, less than sixteen years Old, to wit: the
victim observed the defendant toucn the penis of ROSS GOLDSTEIN.

c

TWO HUNDRED SIXTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day

of March, 1986 to on or about the lst day of July, 1986 in the ©
County of Nassau, State of New York, knowingly acted in a manner

likely to be injurious to the physical, mental and moral welfare of

James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant touch the penis of ROSS GOLDSTEIN.

TWO HUNDRED SIXTY-THIRD COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day

of March, 1986 to on or about-the lst day of July, 1986 in the
County of Nassau, Stete of New York, knowingly acted in a manner

likely to be injurious to the physical, mental and moral welfare of

James Doe, a male child, less tnan sixteen years old, to wit: the
victim observed the defendent touch the penis of ROSS GOLDSTEIN.

TKO HUNDRED SIXTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY cS NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day

of Marcn, 1986. to on or about tie lst day of July, 1986 in the
County of Nassau, State of New York, Knowingly acted in a manner

likely to be injurious to the physical, mental end moral welfare of

James Doe, a male child, less than sixteen years old, to wit: the
victim observed tne defendant touch nis penis to children.

TWO HUNDRED SIXTY-FIFTH COUNT

 

AND THE GRAND JURY OF -THE COUNTY OF NASSAU, Dy this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows: ~—

Tne defendant, JESSE FRIEDMAN, from on or abdout the ist day

of March, 1986 to on or about the lst day of July, 1986 in the

APP. O106
